                         UNITED STATES DISTRICT COURT
                              DISTRICT OF MAINE

UNITED STATES OF AMERICA,               )
                                        )
                    v.                  )
                                        ) 2:18-cr-00193-JDL-2
ABOUBACAR CONGO,                        )
                                        )
      Defendant.                        )


                                       ORDER

      The Defendant, Aboubacar Congo, has objected (ECF No. 101) to the Court’s

Speedy Trial Order dated February 5, 2019 (ECF No. 100). The Order was entered

in response to Co-Defendant Salim Ouedraogo’s unopposed motion to continue dated

February 4, 2019 (ECF No. 99), which asserted that his defense counsel received

additional discovery from the Government on January 25, 2019, and needed more

time to review that discovery. Ouedraogo’s motion also sought an extension of the

deadline for the filing of pretrial motions. Congo contends that a delay in trial is not

reasonable as it pertains to him because he is detained, he has filed no motions, the

case is not complex, and it “involves only three remaining co-defendants, a handful of

search warrants and about 4,000 pages of discovery (many of which are photographs

and bank records).” ECF No. 112 at 1-2.

      The Co-Defendant Clause of the Speedy Trial Act, 18 U.S.C.A. § 3161(h)(6)

(West 2019), allows for exclusion from the 70-day period within which a trial must be

held for a “reasonable period of delay when the defendant is joined for trial with a

codefendant as to whom the time for trial has not run and no motion for severance

has been granted.” Id. A defendant’s failure to move to sever his or her case is “an
important consideration” in determining the reasonableness of a period of delay.

United States v. Maryea, 704 F.3d 55, 67 (1st Cir. 2013) (noting that other circuits

have “either found that a failure to move for severance contributes to a finding that

a defendant was not prejudiced by a delay granted to a co-defendant or that, under a

totality-of-the-circumstances test, a defendant’s failure to move to sever is an

important factor to consider.”).

      Here, Congo has not moved to sever his case for trial from his co-defendants.

In addition, Congo has failed to identify any specific way in which he is prejudiced by

the delay occasioned by the Court’s speedy trial order, apart from the obvious

hardship of pretrial detention. Under the totality of circumstances, the utility and

efficiency of a single trial outweighs any prejudice to Congo, and I conclude that the

delay occasioned by the speedy trial order is reasonable.          Accordingly, it is

ORDERED that his objection (ECF No. 101) is DENIED.



      SO ORDERED.

      Dated this 21st day of February, 2019.


                                                      /s/ JON D. LEVY
                                                CHIEF U.S. DISTRICT JUDGE




                                           2
